FILED
                                                                    Jul 28 2020, 8:47 am

                                                                        CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




ATTORNEYS FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Megan L. Craig                                              DAVID A. BERGAL
John R. Craig                                               Beth Brown Nowak
Richard P. Long                                             Kelly Law Offices LLC
Craig & Craig, LLC                                          Crown Point, Indiana
Merrillville, Indiana
                                                            Michelle R. Canerday
Mark R. Anderson                                            Katten Muchin Rosenman LLP
Michael Anderson                                            Chicago, Illinois
Anderson & Anderson, P.C.
                                                            Floyd D. Perkins
Merrillville, Indiana
                                                            Nixon Peabody LLP
                                                            Chicago, Illinois
                                                            ATTORNEY FOR APPELLEE
                                                            JOSEPH M. SANDERS
                                                            Kevin E. Steele
                                                            Burke Costanza & Carberry LLP
                                                            Valparaiso, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Linda S. Bergal,                                            July 28, 2020
Appellant-Defendant,                                        Court of Appeals Case No.
                                                            19A-CT-1062
        v.                                                  Appeal from the Porter Superior
                                                            Court
David A. Bergal and Joseph M.                               The Honorable Mary R. Harper,
Sanders, as Successor-Trustee of                            Special Judge
the Milton B. Bergal Trust,                                 Trial Court Cause No.
Appellees-Plaintiffs                                        64D02-1702-CT-1500




Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020                           Page 1 of 33
      Baker, Judge.


[1]   Linda Bergal (Linda) appeals after a jury found in favor of David Bergal

      (David) and Joseph Sanders on David and Sanders’s complaint related to assets

      that were originally part of the trust of Milton Bergal (Milton), who was

      David’s father and Linda’s husband. Linda raises the following arguments: (1)

      the trial court erred by denying her motion to dismiss the breach of contract

      claim; (2) the trial court made a number of erroneous evidentiary rulings; (3)

      the trial court gave the jury an erroneous instruction and improper verdict

      forms; (4) the jury was permitted to craft an inappropriate equitable remedy;

      and (5) the verdict resulted in a double recovery. We find that one of the assets

      at issue was never a part of the trust and consequently reverse the verdict with

      respect to that asset. In all other respects, we affirm and remand for further

      proceedings.


                                                           Facts
                                                    Underlying Facts

[2]   Linda married Dr. Milton Bergal in 2009. Milton had four adult children—

      three daughters1 and one son, David.


[3]   In September 2009, Milton created an estate plan with the help of his attorney,

      Ben Roth, and his accountant, Sanders. To that end, Milton executed the




      1
          Milton disinherited his daughters, who do not participate in this appeal.


      Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020               Page 2 of 33
      Milton B. Bergal Estate Trust (Trust) and a will. Milton was the trustee during

      his life, and in the event Milton was no longer able to act as trustee, Linda and

      Sanders were named as successor co-trustees. The Trust also provided for two

      sub-trusts to be funded upon Milton’s death—Trust A, of which Linda was the

      primary beneficiary (with Linda and Sanders serving as co-trustees); and Trust

      B, of which David was the primary beneficiary and sole trustee. The Trust was

      funded with assets that included real and personal property.


[4]   At some point, Milton lost ambulatory abilities and succumbed to multiple

      conditions affecting his mental status, including dementia and Alzheimer’s

      disease.2 During those years, six non-real-estate assets (the Assets) were moved

      out of the Trust,3 with Linda being named as the primary beneficiary of the

      Assets. The Assets include the following accounts:


             • Vanguard Rollover IRA Account (Vanguard IRA). This one is unique
               among the six because it was never included in the Trust. Milton
               designated Linda as its primary beneficiary on April 23, 2010.
             • JPMorgan Chase IRA Account (JPMorgan IRA). Milton designated
               Linda as the primary beneficiary on March 1, 2013.
             • Nicholas Fund Asset (Nicholas Fund). In October 2015, Linda
               transferred this asset by using her power of attorney from US Bank as
               Custodian to the JPMorgan IRA.
             • JPMorgan Chase Brokerage transfer on death account (JPMorgan TOD).
               Milton named Linda as primary beneficiary on November 19, 2015.




      2
          Milton was formally diagnosed with dementia and Alzheimer’s disease in September 2015.
      3
          Of the six assets listed, only one—the first—was never included in the Trust to begin with.


      Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020                                 Page 3 of 33
          • Fidelity Brokerage transfer on death account (Fidelity TOD). Milton
            named Linda as the primary beneficiary on March 28, 2016.
          • Vanguard Brokerage transfer on death account (Vanguard TOD). Milton
            named Linda as primary beneficiary on June 28, 2016.

      Roth and Sanders were not made aware of these transfers. The total value of

      the Assets amounted to approximately $8 million, and these changes resulted in

      the Trust receiving approximately $200,000 instead of $8 million from the

      Assets. This change effectively resulted in David’s disinheritance.


[5]   Milton died on November 22, 2016. Shortly after Milton’s death, Roth and

      Sanders learned of the diversion of the Assets from the Trust to Linda.


[6]   On December 15, 2016, a meeting took place between Linda, Roth, Sanders,

      and David. At that meeting, Linda admitted to re-titling the Assets and

      admitted that Milton did not intend to disinherit David.            Linda agreed to

      resign as co-trustee and replace all the Assets into the Trust in exchange for

      David’s agreement to refrain from filing a lawsuit and to try to restore family

      harmony. She began performance within days by resigning as co-trustee and

      disclaiming her status as primary beneficiary of one account—the Vanguard

      TOD—resulting in David receiving the entire amount of that asset, totaling

      approximately $1.5 million. Linda took no further action on the remaining

      Assets.


                                                  The Litigation

[7]   When it became apparent that Linda did not intend to return the rest of the

      Assets to the Trust, David filed a complaint. He filed a first amended

      Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020               Page 4 of 33
      complaint on April 20, 2018. Linda filed a motion to dismiss. While that was

      pending, the trial court issued a case management order setting a discovery

      deadline and expert disclosure date of January 4, 2019, and a jury trial 4 start

      date of March 4, 2019. The trial court granted Linda’s motion to dismiss for

      two of the three counts.


[8]   David filed a second amended complaint on January 7, 2019. 5 His complaint

      includes the following relevant claims: undue influence, lack of testamentary

      capacity, breach of fiduciary duty, fraud and constructive fraud, conversion,

      and breach of contract. Linda filed a new motion to dismiss and motion for

      summary judgment on the second amended complaint. On February 19, 2019,

      the trial court denied the motions. Linda had argued, among other things, that

      the contract stemming from the December 2016 meeting—pursuant to which

      she had agreed to return the Assets to the Trust—must have been in writing to

      be enforced. The trial court disagreed, noting that because David alleged that

      “the parties also agreed to ‘restore family harmony’ in addition to staying out of

      court,” the contract need not have been in writing. Appellant’s App. Vol.




      4
          Linda demanded a jury trial.
      5
        Linda also filed a second amended cross-claim against Sanders as Trustee. Sanders filed a motion for
      summary judgment, which the trial court granted in part on February 21, 2019. The trial court later granted
      a directed verdict for Sanders on the remaining portion of the cross-claim. Linda has not appealed these
      orders.



      Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020                               Page 5 of 33
       XVIII p. 38.6 On February 28, 2019, Linda filed her answer and affirmative

       defenses.


[9]    Before the trial began, David filed a motion in limine seeking, among other

       things, to prohibit Linda from testifying about statements made by Milton. In

       making this argument, David directed the trial court to the Dead Man’s Statute.

       Ind. Code ch. 34-45-2. On February 28, 2019, the trial court granted the

       motion, holding that Linda “may not testify about what Dr. Bergal said or

       testify about actions that constitute an assertion by Dr. Bergal.” Appellant’s

       App. Vol. XX p. 22.


[10]   On March 4, 2019, the trial court entered a pretrial order (PTO), which

       included Linda’s affirmative defenses, and the jury trial began. The next day,

       David filed a motion to strike the affirmative defenses. The trial court granted

       the motion to dismiss with respect to seventeen of Linda’s forty-five affirmative

       defenses on March 18, 2019, subsequently amending the PTO to that effect.

       Appellant’s App. Vol. XXI p. 18-19 (a chart attached to the trial court’s order

       carefully and thoroughly goes through each of Linda’s forty-five affirmative

       defenses).




       6
         As part of this order, the trial court also held, in response to arguments made by Linda, that David was a
       real party in interest who was entitled to bring the complaint on behalf of the Trust. While Linda quarrels
       with this holding, she does not raise the issue until her Reply Brief—which is too late. Ind. Appellate Rule
       46(C); see also Felsher v. Univ. of Evansville, 755 N.E.2d 589, 593 n.6 (Ind. 2001) (“Because [the appellant]
       raised this issue for the first time in his reply brief, it is waived.”). Therefore, we will not consider this issue
       herein.

       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020                                        Page 6 of 33
[11]   On March 21, 2019, David filed a motion in limine seeking to restrict the

       testimony of Dr. Mark Simaga, a physician who treated Milton; the trial court

       granted the motion the same day. The trial court ordered that Dr. Simaga was

       only permitted to testify “as to his opinions which relate to his period of

       treatment [of Milton] . . . , including treatment of his patient, his opinion on the

       mental status of [Milton], his diagnoses, the prognosis for the patient, and the

       patient’s executive function,” as well as to how Milton “appeared over the years

       from 2000 to 2014 or 2015, at their hospital board meetings.” Id. at 44.


[12]   Following the fourteen-day jury trial, the jury received its final instructions.

       Linda objected to the instruction regarding fraud, and the trial court overruled

       the objection.


[13]   On March 22, 2019, the jury unanimously found in favor of David and against

       Linda on all of David’s claims and Linda’s counterclaims. On the verdict form,

       the jury was able to indicate which of the Assets should be restored to the Trust

       by virtue of each claim; as the Assets and claims were overlapping, many of the

       Assets fell under multiple claims. Specifically, each of the Assets was ordered

       to be restored to the Trust for the following reasons:


           • Vanguard IRA: breach of contract.
           • JPMorgan IRA: undue influence; breach of contract.
           • Nicholas Fund: undue influence; Milton’s lack of testamentary capacity;
             breach of fiduciary duty; fraud; constructive fraud; conversion.
           • JPMorgan TOD: undue influence; Milton’s lack of testamentary
             capacity; breach of contract.
           • Fidelity TOD: undue influence; Milton’s lack of testamentary capacity;
             breach of contract.
       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020          Page 7 of 33
           • Vanguard TOD: undue influence; Milton’s lack of testamentary capacity;
             breach of contract.

       Appellant’s App. Vol. XXI p. 105-22. The trial court entered an oral judgment

       in David’s favor from the bench following the verdict. Am. Tr. Vol. X p. 74.7


[14]   On April 25, 2019, the trial court entered a first amended judgment. On May

       22, 2019, the trial court entered a second amended judgment.8 The order

       largely recounts the jury’s verdict. It also explicitly notes the need, given the

       overlapping claims, to avoid duplicative recovery. To that end, the trial court

       ordered as follows:


                Though the verdict directed recovery of certain accounts under
                multiple causes of action, each account shall only be delivered
                once to the Trust, subject to one recovery of the entirety of each
                account (including its income and gains). This Court’s hearing
                on Linda Bergal’s accounting for all accounts she received as a
                result of Dr. Bergal’s death will allow for an appropriate review
                of credit and/or recovery for disbursements made by Linda
                Bergal from Dr. Bergal’s accounts, including required minimum
                distributions taken out of Dr. Bergal’s IRA accounts. Of further
                note, is that the Jury found in favor of [David] on the [Nicholas
                Fund] in the amount of $1,963,237.82 based on multiple
                theories . . . ; accordingly, that amount is awarded in favor of



       7
         There were some court reporter issues with respect to the transcript in this case. Eventually, a second
       amended transcript was filed. But its pagination was wholly different from the pagination of the (first)
       amended transcript, which is what was used by the parties in writing their briefs. To aid this Court in its
       review, we directed that the (first) amended transcript be filed in Odyssey, and that is the transcript version to
       which we cite herein.
       8
         The trial court also entered a modified second amended judgment that is stamped May 22, 2019, but may
       not actually have been filed until August 20, 2019—after this appeal had commenced. As such, we will
       frame our analysis herein around the second amended judgment.

       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020                                    Page 8 of 33
               [David] and on behalf of the Trust . . . , subject to one recovery.
               The issue of credits for gains and income for each account
               delivered to the Trust can be addressed by this Court in its review
               of the accounts delivered to the Trust and Linda Bergal’s
               accounting with appropriate credit.


       Appellant’s App. Vol. XXI p. 150-51. Linda now appeals.


                                      Discussion and Decision
                               I. Denial of Motion to Dismiss
                                  Breach of Contract Claim
[15]   Linda argues first that the trial court erred by denying her motion to dismiss the

       breach of contract claim. She contends that under these circumstances, the

       contract must be in writing.


[16]   We apply a de novo standard of review to a trial court’s ruling on a motion to

       dismiss for the failure to state a claim pursuant to Indiana Trial Rule 12(B)(6).

       Shi v. Yi, 921 N.E.2d 31, 36 (Ind. Ct. App. 2010). The grant or denial of a

       motion to dismiss turns only on the legal sufficiency of a claim—that is,

       whether the allegations in the claim establish any set of circumstances under

       which a plaintiff would be entitled to relief. Id. at 37. The grant or denial of a

       motion to dismiss turns only on the legal sufficiency of the claim and does not

       require determinations of fact. Id. at 36-37.


[17]   Generally, oral agreements are enforceable. Vernon v. Acton, 732 N.E.2d 805,

       809 (Ind. 2000). Linda contends that in this case, the general rule does not

       apply for two reasons: (1) Indiana Code chapter 30-4-7 required the agreement

       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020         Page 9 of 33
       to be in writing; and (2) the terms of the oral agreement were not sufficiently

       settled to be enforceable.


[18]   Indiana Code chapter 30-4-7 applies, in relevant part, “to the compromise of a

       contest or controversy with respect to . . . [t]he administration of a trust.” I.C. §

       30-4-7-1(3). An agreement of compromise relating to the administration of a

       trust must be in writing. I.C. § 30-4-7-6.


[19]   “Administration” is not defined in the statute and has not been construed by

       this Court. To “administer” is “to manage or supervise the execution, use, or

       conduct of.” Merriam-Webster Dictionary, at https://www.merriam-

       webster.com/dictionary/administer (last visited July 10, 2020). Chapter 5 of

       the Indiana Trust Code is entitled, “Rules Governing the Administration of a

       Trust[.]” I.C. ch. 30-4-5. It references, among other things, the following:


           • The trustee’s duty to provide written statements of accounts;
           • The trustee’s ability to obtain a nonjudicial settlement of accounts; and
           • The trustee’s right to reasonable compensation.

       I.C. §§ 30-4-5-12 through -21. These examples of the administration of a trust

       all relate to the trustee’s managerial functions, which falls squarely under the

       general definition of “administer” quoted above.


[20]   As a matter of policy, it makes great sense that the legislature imposed an in-

       writing requirement for settlements that go to the operation, dispersal, or

       management—the administration—of trusts, which must, themselves, be in

       writing. I.C. § 30-4-2-1.5. It follows that agreements that alter the terms of the


       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020         Page 10 of 33
       trust—by affecting the trust’s construction or validity, the rights afforded to the

       beneficiaries, or the management of the trust’s corpus and methods of

       distribution—should be in writing, too. But the legislature has decided (by

       omission) that the same is not true for agreements that do not impact the

       construction, operation, or management of a trust.


[21]   What we must decide here is whether the agreement reached at the December

       2016 meeting related to the administration of the Trust. Linda had engineered

       the reassignment of the Assets from the Trust to herself as primary beneficiary.

       At the meeting, she agreed, in exchange for David’s promise not to file a

       lawsuit and to maintain peace in the family, to disclaim those Assets.


[22]   Linda’s portion of the agreement—disclaiming the Assets so that they could be

       returned to the Trust—did not relate to the administration of the Trust. It did

       not concern the management or supervision of the Trust, nor did it relate to

       how, when, or to whom assets were to be directed or disbursed, nor did it

       concern the manner in which assets were to be invested or safeguarded.

       Likewise, David’s portion of the agreement—refraining from filing a lawsuit

       and working to maintain family harmony—did not relate to the management or

       supervision of the Trust or to anything else that could reasonably be considered

       to fall under trust administration.


[23]   Linda argues, essentially, that because the agreement relates to a trust, it

       necessarily falls under Indiana Code chapter 30-4-7, which requires an

       agreement be in writing. But the General Assembly did not draft that chapter


       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020         Page 11 of 33
       so broadly. Instead, it limited the statute’s reach to the administration of trusts.

       We agree with David that our legislature “could not have intended

       ‘administration’ to include the return of wrongly taken property back to the

       trust’s corpus.” David’s Br. p. 17.


[24]   The agreement here did not impact the Trust’s construction, operation, or

       management. It neither changed nor enforced the terms of the Trust, nor did it

       alter Milton’s intent regarding the supervision of the Trust’s assets. Instead, it

       concerned property wrongly taken outside of the Trust, which Linda agreed to

       return. Therefore, the agreement need not have been in writing and the trial

       court did not err by denying the motion to dismiss on this basis.


[25]   Next, Linda contends that even if the agreement need not have been in writing,

       its terms were not settled enough for it to be enforceable. What she is actually

       arguing here is that the evidence is insufficient to support the jury’s conclusion

       that David proved that an agreement existed and that she breached the terms of

       that agreement. Our standard of review on a challenge to the sufficiency of the

       evidence supporting a jury verdict is the same in civil as in criminal cases. Auto

       Liquidation Ctr., Inc. v. Chaca, 47 N.E.3d 650, 654 (Ind. Ct. App. 2015). Thus,

       we consider only the evidence most favorable to the verdict and the reasonable

       inferences to be drawn therefrom. Id. We will neither reweigh the evidence nor

       assess witness credibility, and we will affirm unless we conclude that the verdict

       “is against the great weight of the evidence.” Id.




       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020          Page 12 of 33
[26]   Four people were present when the December 2016 agreement was formed—

       David, Roth, Sanders, and Linda. Roth, Sanders, and David each testified that

       the agreement existed:


           • Roth: Linda “agree[d] to put everything back into the Trust[.]” Am. Tr.
             Vol. I p. 161. “Linda, David, [Sanders], and I agreed that assets would
             be placed back into Dr. Bergal’s Trust.” Am. Tr. Vol. II p. 6.
           • Sanders: At the meeting, Linda said “Mr. Roth, I don’t agree [with
             replacing the Assets in the Trust], but in order to maintain peace with
             David and the family I will do it. . . . Linda’s point was that [she]
             want[ed] to maintain a relationship with David and the family.” Id. at
             184.
           • Sanders: When the meeting was adjourned, it was “[my] understanding
             that there was an agreement between the parties to put back into the B
             Trust those assets that Dr. Bergal had originally intended to be [in the
             Trust.]” Id. at 187-88.
           • David: At the meeting, Linda “said, [‘]Milton and I did some alterations
             to his estate, uh, but I want things to go back to the way it was in [the]
             2009 Will and Trust.[’] . . . [A]t which point I believe Mr. Roth said,
             [‘]Then there’s no need for us. We’re all in agreement then. We all
             agree.[’] And then—and I said, Yes. And I said yes. Linda said yes.
             [Roth and Sanders] said yes. We all agreed. And [I] believe about this
             time [Roth] said, [‘]So there’s no reason to pursue . . . litigation.[’] And
             we all said there’s no reason, no. No reason. . . . Linda’s putting
             everything back in.” Am. Tr. Vol. VII p. 30-31.

[27]   Linda directs our attention to her own testimony, which runs counter to what

       the above witnesses stated. But it was for the jury to weigh the conflicting

       evidence and assess the credibility of the witnesses, and we will not second-

       guess its assessment. There is credible evidence in the record establishing that

       an agreement was reached—that Linda would put the Assets back in the

       Trust—in exchange for consideration—David’s promises not to sue and to

       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020       Page 13 of 33
       maintain peace in the family. This evidence supports the jury’s conclusion that

       an oral contract was made.


[28]   That said, we must address the Vanguard IRA, which is unique among the

       Assets. The Trust was created in 2009, and the Vanguard IRA was never

       included.9 In 2010, Milton made Linda the primary beneficiary of that asset—

       many years before anyone has suggested his mental capacity began to

       deteriorate. As noted above, all the evidence in the record supporting a

       conclusion that an oral contract was created shows that Linda agreed to “put

       everything back,” “to replace,” and to “put back into” the Trust the assets that

       had been removed. Am. Tr. Vol. I. p. 161; Vol. II p. 184, 187-88. As the

       Vanguard IRA was never in the Trust to begin with, these promises cannot

       have encompassed that account.


[29]   Consequently, we can only find that the evidence supporting the jury’s verdict

       on breach of contract with respect to the Vanguard IRA is insufficient. And as

       that claim is the only one related to the Vanguard IRA, the only possible

       outcome with respect to this asset is that Linda may retain it. Therefore, we

       reverse the judgment with respect to the Vanguard IRA.




       9
        David claims that Milton’s “estate plan contemplated that all IRAs would flow to the Trust,” but does not
       offer a citation to the record in support of that assertion, nor can we find any such evidence. David’s Br. p.
       44 (emphasis in original).

       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020                                  Page 14 of 33
                                        II. Evidentiary Issues
[30]   Next, Linda argues about three evidentiary issues that arose before and during

       the trial: (1) the trial court erred by relying on the Dead Man’s Statute in

       prohibiting her from testifying about statements made by Milton; (2) the trial

       court erred by striking some of her affirmative defenses; and (3) the trial court

       made erroneous rulings related to the parties’ respective expert witnesses.


                                       A. Dead Man’s Statute
[31]   As noted above, before the trial began, David filed a motion in limine seeking,

       among other things, to prohibit Linda from testifying about statements made by

       Milton. In making this argument, David directed the trial court to the Dead

       Man’s Statute. In relevant part, Indiana Code section 34-45-2-4 provides as

       follows:


               (a)      This section applies to suits or proceedings:


                        (1)      in which an executor or administrator is a party;

                        (2)      involving matters that occurred during the lifetime
                                 of the decedent; and

                        (3)      where a judgment or allowance may be made or
                                 rendered for or against the estate represented by the
                                 executor or administrator.


                                                          ***


               (d)      . . . a person:


       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020               Page 15 of 33
                        (1)      who is a necessary party to the issue or record; and

                        (2)      whose interest is adverse to the estate;

                        is not a competent witness as to matters against the estate.


       The trial court granted David’s motion, holding that while Linda was not “per

       se incompetent[, s]he may not testify about what Dr. Bergal said or testify about

       actions that constitute an assertion by Dr. Bergal.” Appellant’s App. Vol. XX

       p. 22. Linda argues that this order was erroneous.


[32]   The general purpose of the Dead Man’s Statute “is to protect a decedent’s estate

       from spurious claims.” Fisher v. Estate of Haley, 695 N.E.2d 1022, 1026 (Ind. Ct.

       App. 1998) (interpreting prior version of statute that was virtually identical to

       current one). It is a rule “of fairness and mutuality requiring that, ‘when the

       lips of one party to a transaction are closed by death, the lips of the surviving

       party are closed by law.’” Id. at 1026-27 (quoting Johnson v. Estate of Rayburn,

       587 N.E.2d 182, 184 (Ind. Ct. App. 1992)). Rather than excluding evidence,

       the statute prevents a particular class of witnesses from testifying about claims

       against the estate. Id. at 1027. The statute does not render the surviving party

       incompetent for all purposes; instead, its application “‘is limited to

       circumstances in which the decedent, if alive, could have refuted the testimony

       of the surviving party.’” Id. (quoting Johnson, 587 N.E.2d at 185).




       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020            Page 16 of 33
[33]   Linda’s primary argument is that the Dead Man’s Statute does not apply to

       cases involving trusts because trusts are distinct from estates.10 Compare Ind.

       Code tit. 29 (concerning estates) with Ind. Code tit. 30 (concerning trusts). She

       directs our attention to Given v. Cappas, 486 N.E.2d 583 (Ind. Ct. App. 1985),

       which considered the application of the Dead Man’s Statute to litigation

       involving stock held by a trust:


                The General Assembly, in enacting the Dead Man’s Statute for
                the protection of the assets of an estate and to prevent fraudulent
                claims did not intend for the statute to prevent testimony which
                could not in any way affect the estate assets. . . . It is
                uncontroverted that the stock at issue is held [in a trust]. It is not
                and never was an asset of [the decedent’s] estate. The complaint
                in the instant case requests the court to declare that the stock is
                held for the plaintiffs and to direct that the stock be conveyed to
                the plaintiffs. The stock is held and necessarily would be
                conveyed by [the trustee] in her capacity as trustee. The
                judgment that could have been and was, in fact, rendered was
                against the trust, not the estate of [the decedent]. If the assets of
                the estate can not be affected, the Dead Man’s Statute has no
                application and witnesses may not be rendered incompetent on
                that basis.
Id. at 588 (internal citation omitted), abrogated on other grounds by Wilbur v.

       KeyBank Nat’l Assoc., 962 F. Supp. 1122 (N.D. Ind. 1997); see also In re Knepper,




       10
           To the extent that Linda also argues that there is no executor or administrator who is a party to this
       litigation, we note that this Court has held that even if an administrator or executor is not a party to the
       action, the Dead Man’s Statute applies where one of the parties is acting in the capacity of an administrator
       or executor. In re Unsupervised Estate of Harris, 876 N.E.2d 1132, 1135 (Ind. Ct. App. 2007). We have little
       difficulty concluding that Sanders, who is the trustee of the Trust, which included the bulk of Milton’s estate,
       is acting in the capacity of an administrator or executor.

       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020                                  Page 17 of 33
       856 N.E.2d 150, 156 (Ind. Ct. App. 2006) (holding that the Dead Man’s Statute

       did not apply to non-probate payable on death account because “[n]o estate was

       ever opened . . . and [the guardian of the decedent] was never an executor or

       administrator of such an estate” so “the Dead Man’s Statute—on its face—does

       not apply here”).


[34]   On the other hand, we also have Reddick v. Keesling, which, while centuries old,

       is still standing precedent from our Supreme Court. 28 N.E. 316, 129 Ind. 128

       (1891). In Reddick, our Supreme Court considered the application of the Dead

       Man’s Statute11 to a dispute regarding trust assets. The Reddick Court rejected a

       husband’s attempt to testify “to matters that occurred between him and his

       wife . . . prior to the time of her death” about the proper disbursement of trust

       assets. Id. at 318-19. Our Supreme Court reasoned that because the wife’s

       mouth “was closed by death, we think the law closed the mouth of the

       [husband].” Id. at 319. And more recently, while assessing whether a party

       had waived the right to invoke the Dead Man’s Statute, our Supreme Court did

       not object to the statute applying in a case involving non-probate transfers. In re

       Estate of Rickert, 934 N.E.2d 726, 731-32 (Ind. 2010).12




       11
          Obviously, Reddick considered a prior version of the Dead Man’s Statute. But there are no material
       differences relevant to this case between the version in place in 1891 and the version in place today.
       12
         Clearly, given the case name, Rickert was a case in which an estate had been opened. But the relevant issue
       concerned whether the Non-Probate Transfer Act is implicated in the context of transfer on death accounts
       and joint accounts. Id. at 729.

       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020                               Page 18 of 33
[35]   In this case, the evidence in the record shows that the Trust was the primary

       piece of Dr. Bergal’s overall estate plan. Specifically, the will that was created

       at the same time as the Trust was “a pour over Will, which said that if Dr.

       Bergal owned anything in his name it would pour over into the Trust so that

       everything would be in the Trust ultimately at the time of his death.” Am. Tr.

       Vol. I p. 115. As part of the overall estate plan, Milton intended that all his

       assets—including the Assets—should be placed in the Trust. Therefore, while

       the Trust itself is non-probate, we are convinced that it is sufficiently related to

       probate that the outcome of this case will affect his overall estate. Cf. Fulp v.

       Gilliland, 998 N.E.2d 204, 205 (Ind. 2013) (observing that “[r]evocable trusts are

       popular substitutes for wills, intended to provide non-probate distribution of

       people’s estates after their death, allowing them to retain control and use of

       their assets during their lifetimes”).13, 14


[36]   In sum, we find that in this particular case, the Trust at issue is so central to

       Milton’s overall estate plan that it is akin to the estate itself. Under these

       circumstances, we find that the trial court did not err by finding that the Dead




       13
         Linda argues that she was subjected to unfair surprise because the trial court had ruled earlier in the case
       that the Dead Man’s Statute did not apply. But trial courts are free to “reconsider, vacate, or modify any
       previous order” until the entry of final judgment. P.R. Mallory & Co. v. Am. Cas. Co. of Reading, Pa., 920
N.E.2d 736, 747 (Ind. Ct. App. 2010) (internal quotation marks omitted). Therefore, we find no error in this
       regard. Likewise, whether or not Linda’s testimony would be admissible under an exception to the rule
       against hearsay has no bearing on our resolution of this issue.
       14
         Linda also argues that David opened the door to her testimony by calling her to testify and asking her
       questions about the asset transfers. We disagree, as the questions focused on Linda’s actions rather than on
       what Milton said about them. Therefore, we decline to find error on this basis.

       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020                                Page 19 of 33
       Man’s Statute prevented Linda from testifying about statements made by

       Milton.


                                      B. Affirmative Defenses
[37]   Next, Linda argues that the trial court erred by granting David’s motion to

       strike some of her affirmative defenses, thereby modifying the PTO. She

       contends that the trial court erred by concluding that she had untimely filed her

       affirmative defenses and by modifying the PTO in the middle of trial.


[38]   Pretrial orders are intended to “limit the issues for trial to those not disposed of

       by admissions or agreement of counsel, and such order when entered shall

       control the subsequent course of action, unless modified thereafter to prevent

       manifest injustice.” Ind. Trial Rule 16(J). In deciding whether to modify a

       pretrial order, the trial court must consider “‘both the danger of surprise or

       prejudice to the opponent, and the goal of doing justice to the merits of the

       claim.’” Chacon v. Jones-Schilds, 904 N.E.2d 286, 289 (Ind. Ct. App. 2009)

       (quoting Daugherty v. Robinson Farms, Inc., 858 N.E.2d 192, 198 (Ind. Ct. App.

       2006)).


[39]   In considering timeliness of the affirmative defenses, we must go back closer to

       the beginning of the litigation. David filed his original complaint in February

       2017; Linda filed an answer and eleven affirmative defenses. David filed his

       first amended complaint in April 2018; the trial court granted Linda’s motion to

       dismiss the first two counts of that complaint but gave David a roadmap for

       refiling. Linda filed an answer to the remaining count plus thirty affirmative

       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020         Page 20 of 33
       defenses. On January 7, 2019, David filed his second amended complaint;

       Linda filed an answer plus forty-five affirmative defenses (seventeen of which

       were filed for the first time) on February 28, 2019, just a few days before the

       trial was scheduled to begin. Partway through the trial, the trial court partially

       granted David’s motion to strike Linda’s affirmative defenses. Specifically, it

       struck the seventeen affirmative defenses that had not been filed with her

       answer to his first amended complaint. Appellant’s App. Vol. XXI p. 16-19.


[40]   Linda argues that she should have been permitted to raise new affirmative

       defenses because David’s second amended complaint included significant

       changes and additions that warranted newly-raised affirmative defenses. We

       disagree. David’s first complaint included two counts against Linda—one

       demanding that Linda return the Assets based loosely on breach of fiduciary

       obligations, undue influence, testamentary capacity, and fraud; and a second

       requesting an accounting from Sanders. Linda filed an answer and affirmative

       defenses related to both counts.


[41]   David’s first amended complaint added a third count—breach of contract. The

       trial court dismissed two counts of the first amended complaint but provided

       him with a roadmap to refile; the new breach of contract claim survived. Linda

       filed an answer and affirmative defenses regarding the breach of contract claim.




       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020        Page 21 of 33
[42]   When David filed his second amended complaint, it followed the trial court’s

       roadmap and did not add anything substantive that would justify a whole host

       of new affirmative defenses that had never before been raised. 15


[43]   The trial court observed that “[y]ou know, and I note that [David’s] latest

       complaint did not really change much from the prior [complaint], in terms of

       what the Court had ruled. But it sure brought out a plethora of defenses . . . .”

       Am. Tr. Vol. VI p. 141. The trial court also noted that many of Linda’s

       affirmative defenses were actually counterclaims that the trial court had struck,

       which she was trying to revive as affirmative defenses. It is apparent, from

       reviewing the transcript, that the trial court was frustrated with the way in

       which Linda had litigated the case, which involved a great deal of delay and

       obfuscation and little in the way of attempts to present and prove her case. We

       decline to second-guess the trial court’s ruling on this issue, as it is evident that

       the trial court carefully considered each affirmative defense and made a

       separate ruling on each one. We also note that the trial court allowed Linda to

       retain all the affirmative defenses that she had pleaded in response to David’s

       original and first amended complaints.


[44]   In striking Linda’s affirmative defenses, which had originally been included in

       the PTO, the trial court modified the PTO. Given the trial court’s conclusions




       15
          While the second amended complaint did add a number of paragraphs about how David was a real party
       in interest, it was implicit from the outset that this was his position. Moreover, whether or not he was a real
       party in interest is an issue of law that Linda raised—and lost—when she moved to dismiss the second
       amended complaint. Appellant’s App. Vol. XVI p. 102-13.

       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020                                 Page 22 of 33
       that the problematic affirmative defenses had been untimely filed and that some

       of them were ill-advised attempts to make an end-run around the trial court’s

       order striking Linda’s counterclaims, it is apparent that the trial court found

       that modifying the PTO was necessary to prevent a manifest injustice. We

       decline to find error with respect to the trial court’s decision in this regard.


                                          C. Witness Rulings
[45]   Next, Linda argues that the trial court erred in the way it handled one of her

       witnesses and one of David’s expert witnesses. A ruling regarding the

       admissibility of expert testimony is within the trial court’s broad discretion.

       McDaniel v. Robertson, 83 N.E.3d 765, 772 (Ind. Ct. App. 2017). We presume

       that the trial court’s decision is correct, and the burden is on the challenging

       party to persuade us that the trial court erred. Id. at 773.


                                               1. Dr. Simaga
[46]   One of Linda’s witnesses was Dr. Mark Simaga, a physician who treated

       Milton. Linda did not designate Dr. Simaga as an expert witness, instead

       designating him as a fact witness with personal knowledge about Milton.

       Appellant’s App. Vol. XVIII p. 69-70.


[47]   After David filed a motion in limine seeking to limit Dr. Simaga’s testimony,

       the trial court granted it in part, allowing Dr. Simaga to “testify as to his

       opinions which relate to his period of treatment . . . including treatment of his

       patient, his opinion on the mental status of [Milton], his diagnoses, the

       prognosis for the patient, and the patient’s executive function.” Appellant’s
       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020          Page 23 of 33
       App. Vol. XXI p. 44. Dr. Simaga was also permitted to testify regarding how

       Milton “appeared over the years from 2000 to 2014 or 2015, at their hospital

       board meetings.” Id.


[48]   Dr. Simaga was not permitted to present general expert testimony not based on

       his treatment of Milton—because he had not been designated as an expert

       witness. We find no error in this regard.


                                                   2. Dr. Shaw
[49]   One of David’s expert witnesses was Dr. Geoffrey Shaw.16 Linda directs our

       attention to the following portions of Dr. Shaw’s report, which was admitted

       into evidence:


            • “It is my opinion that Dr. Bergal engaged in these financial transactions
              due to undue influence from his wife.” Appellant’s App. Vol. XXIV p.
              12.
            • “The financial transactions that were made in 2015-2016 were executed
              while [Milton] suffered from Dementia and physical frailty and were
              unduly influenced by his wife . . . .” Id. at 13.
            • During the relevant period of time, Milton “lacked the capacity” to make
              decisions, engage in financial transactions, and understand his actions
              and their consequences. Id.

       Linda argues that these statements amounted to legal conclusions that are not

       admissible. Ind. R. Evid. 704(b). When Linda objected to these portions of the




       16
         It appears, though it is not wholly clear, that Linda argues that the trial court erred by giving David an
       extension of time to produce Dr. Shaw’s final, written expert report. She does not, however, make any
       cogent argument or cite to authority in support of this argument. Consequently, we decline to address it.

       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020                                  Page 24 of 33
       report at trial, she focused primarily on the phrase “unduly influenced[.]” Am.

       Tr. Vol. V p. 36-37. The trial court struck the word “unduly[.]” Id. at 37. As

       Linda did not make more thorough arguments to the trial court or direct its

       attention to other specific words or phrases, we decline to reverse on this

       basis.17,18


[50]   Next, Linda notes that in reaching his conclusions, Dr. Shaw relied on findings

       from other physicians, a therapist, and a social worker. Although Linda argues

       that this amounted to reliance on inadmissible hearsay, we note that Indiana

       Rule of Evidence 703 allows experts to “testify to opinions based on

       inadmissible evidence, provided that it is of the type reasonably relied upon by

       experts in the field.” More specifically, our Supreme Court has held that

       “information which aided in the formation of the [expert’s] opinion, though

       hearsay in nature and though not falling within any hearsay exception, may

       nevertheless be admissible.” Miller v. State, 575 N.E.2d 272, 274 (Ind. 1991).

       Therefore, we find no error on this basis.




       17
         Linda also argues that the trial court failed to properly redact Dr. Shaw’s report, which identified his
       opinion as an “independent medical opinion[.]” Appellant’s App. Vol. XXIV p. 2. The word “independent”
       was redacted with a piece of tape, and after photocopying the document, the word was still somewhat visible.
       But she did not make this argument to the trial court and has consequently waived it; furthermore, we find
       that any error in this regard was harmless, given that there is no evidence that the jury could see through the
       taped copy and the trial court did not highlight the redactions.
       18
         We also note that when Dr. Shaw testified during the trial, he did not testify about undue influence,
       instead focusing on Milton’s susceptibility resulting from his diagnoses.

       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020                                Page 25 of 33
                                                III. Jury Issues
[51]   Next, Linda raises several issues related to the jury: she argues that (1) the trial

       court gave erroneous jury instructions; (2) the verdict forms were improper; and

       (3) the jury fashioned an equitable remedy, which is impermissible.


                                                A. Instructions
[52]   First, with respect to the jury instructions, we must consider whether the

       challenged instructions (1) correctly state the law; (2) are supported by evidence

       in the record; and (3) are covered in substance by other instructions. Wal-Mart

       Stores, Inc. v. Wright, 774 N.E.2d 891, 893 (Ind. 2002).


[53]   Linda focuses her argument on Jury Instruction Number 11, which instructed

       the jury on fraud.19 The instruction reads as follows:


                Fraud is an act, course of action, omission, or concealment by
                which a person cheats or deceives another person.

                “Omission” means leaving out.

                “Concealment” means hiding.

                To recover damages for fraud, David Bergal must prove by the
                greater weight of the evidence that:




       19
         Linda later gives a broad, vague summary of her objections to Instructions 8, 9, 12, and 13, stating that
       “due to word constraints” she was “unable to maintain strict compliance with Indiana Appellate Rule
       46(A)(8)(e)[.]” Appellant’s Br. p. 51. It is for parties to evaluate their arguments and decide how to allocate
       their space in appellate briefs. Linda decided not to offer specific arguments related to these instructions—
       she also failed to cite any authority related to these arguments—and we decline to articulate and analyze
       arguments on her behalf. We are unable to address the vague and general arguments related to these other
       instructions.

       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020                                 Page 26 of 33
                (1)      Linda Bergal made false statements of important past or
                         existing fact;

                (2)      Linda Bergal knew the statements were false, or made
                         them recklessly without knowing whether they were true
                         or false;

                (3)      Linda Bergal made the statements to cause action upon
                         them;

                (4)      The actor justifiably or reasonably relied and acted upon
                         the statements; and

                (5)      David Bergal as trustee was damaged as a result.

                David Bergal must prove his claim by the greater weight of the
                evidence.


       Appellant’s App. Vol. XXI p. 86.


[54]   Linda complains, among other things, that the instruction labels David as

       “trustee”20 and that the instruction led the jury to believe that fraud could be

       found if Linda merely caused harm to David.21 Even if this instruction were

       erroneous, it would be harmless. The only Asset that the jury ordered to be

       recovered pursuant to the fraud count was the Nicholas Fund. But the jury also

       ordered that Asset to be recovered pursuant to the claims for undue influence,

       testamentary capacity, breach of fiduciary duty, constructive fraud, and



       20
         While David is not a trustee of the Trust, he is the trustee of Trust B. Therefore, while imprecise, the
       language in the instruction is not per se incorrect.
       21
         We note that Linda did not make either of these specific arguments below; instead, she made a general
       argument that the instruction was confusing and misstated the law, without explaining the specific reasons
       she believed it to be so.

       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020                                 Page 27 of 33
       conversion. Consequently, even if the fraud instruction contained erroneous

       language, it would not affect the jury’s ultimate determination with respect to

       the Nicholas Fund. Linda is not entitled to relief on this basis.


                                            B. Verdict Forms
[55]   Next, Linda contends that the trial court gave the jury special verdict forms,

       which have been abolished. Ind. Trial Rule 49; see also Tincher v. Davidson, 762
N.E.2d 1221, 1225 (Ind. 2002) (observing that the adoption of Trial Rule 49

       was intended to “curtail[] the practice of asking juries to disclose the basis for

       their verdicts”). A “special verdict” is one “that gives a written finding for each

       issue, leaving the application of the law to the judge.” Black’s Law Dictionary

       1555 (7th ed. 1999).


[56]   Linda conclusorily argues that the jury in this case was presented with a

       “Special Interrogatory Verdict Form.” Appellant’s Br. p. 53. She does not

       explain why the verdict form qualifies as such, nor does she cite to specific

       portions of the forms as evidence of her contention.


[57]   The forms were entitled “Verdict Form.” Appellant’s App. Vol. III p. 34-55.

       And the forms simply offered the jury a yes-no selection on (1) liability and (2)

       which accounts required return based on the liability finding. The forms did

       not ask the jury to provide factual findings, answer questions about the

       decision-making process, or give their element-by-element analysis on the

       claims.



       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020         Page 28 of 33
[58]   It is not entirely clear, but the crux of Linda’s argument on this issue appears to

       focus on the fact that, for each claim and theory of liability, the jury had to

       select which accounts were required to be restored. In the context of this case,

       that was essentially the only practical way to proceed. David brought

       overlapping claims, seeking both the restoration of particular accounts under

       multiple theories and the return of multiple accounts under particular theories.

       For example, David argued that Linda committed six different torts with

       respect to the Nicholas Fund account; he also argued that her repeated

       instances of undue influence resulted in the improper transfer of five separate

       accounts on five separate dates. The question for the jury, then, was which

       accounts required return under which theories. Under these circumstances, the

       verdict form used by the trial court was sensible and appropriate.


                                                  C. Remedy
[59]   Next, Linda argues that the “jury verdict returned was an equitable remedy, in

       direct contradiction of Indiana Trial Rules and Indiana caselaw.” Appellant’s

       Br. p. 54. As a general matter, a jury trial is not permissible when the claim is a

       cause founded in equity. Stacey-Rand, Inc. v. J.J. Holman, Inc., 527 N.E.2d 726,

       728 (Ind. Ct. App. 1988). According to Linda, because the jury “did not award

       the Trust (or David) actual damages (a legal remedy),” but instead ordered the

       trust corpus to be restored, the relief was equitable rather than legal.

       Appellant’s Br. p. 55.




       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020          Page 29 of 33
[60]   Initially, we note that Linda knew all along that David’s claims sought the

       return of the Assets to the Trust. Yet she did not assert that those claims were

       equitable and could not be submitted to a jury. Instead, she demanded a jury

       trial. She did not complain that the case could not be submitted to a jury until

       after the jury returned a verdict against her. Therefore, if there was any error, it

       was invited, and she has waived the argument by failing to raise it until after the

       verdict was returned.


[61]   And on the merits of the argument, we note briefly that the relief sought by

       David was the return of misappropriated money and compensatory damages to

       make up for whatever Linda has dissipated. The latter is unquestionably legal

       in nature. The former—the return of wrongly taken money—has been treated

       by courts as a relief sounding in law, rather than equity. Gates v. City of

       Indianapolis, 991 N.E.2d 592, 593 (Ind. Ct. App. 2013) (holding that replevin

       suits are legal in nature). Consequently, this argument is unavailing.


                                        IV. Double Recovery
[62]   Finally, Linda contends that the jury verdict resulted in a double recovery. As

       Linda acknowledges, “[n]o actual/monetary damage was assessed against

       Linda by the jury.” Appellant’s Br. p. 57. Instead, as noted above, the jury

       considered each theory of liability and determined which of the Assets was

       covered by that theory:


           • Vanguard IRA: breach of contract.
           • JPMorgan IRA: undue influence; breach of contract.


       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020         Page 30 of 33
           • Nicholas Fund: undue influence; Milton’s lack of testamentary capacity;
             breach of fiduciary duty; fraud; constructive fraud; conversion.
           • JPMorgan TOD: undue influence; Milton’s lack of testamentary
             capacity; breach of contract.
           • Fidelity TOD: undue influence; Milton’s lack of testamentary capacity;
             breach of contract.
           • Vanguard TOD: undue influence; Milton’s lack of testamentary capacity;
             breach of contract.

       Appellant’s App. Vol. XXI p. 105-122. Obviously, if, for example, David

       actually recovered six times the amount represented by the Nicholas Fund

       because it fell under six different theories of liability, there would be a

       substantial problem. But that is not what happened.


[63]   Instead, in the second amended judgment, the trial court explicitly notes the

       need, given the overlapping claims, to avoid duplicative recovery. To that end,

       the trial court ordered as follows:


               Though the verdict directed recovery of certain accounts under
               multiple causes of action, each account shall only be delivered once to
               the Trust, subject to one recovery of the entirety of each account
               (including its income and gains). This Court’s hearing on Linda
               Bergal’s accounting for all accounts she received as a result of Dr.
               Bergal’s death will allow for an appropriate review of credit
               and/or recovery for disbursements made by Linda Bergal from
               Dr. Bergal’s accounts, including required minimum distributions
               taken out of Dr. Bergal’s IRA accounts. Of further note, is that
               the Jury found in favor of [David] on the [Nicholas Fund] in the
               amount of $1,963,237.82 based on multiple theories . . . ;
               accordingly, that amount is awarded in favor of [David] and on
               behalf of the Trust . . . , subject to one recovery. The issue of credits
               for gains and income for each account delivered to the Trust can
               be addressed by this Court in its review of the accounts delivered

       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020             Page 31 of 33
               to the Trust and Linda Bergal’s accounting with appropriate
               credit.


       Appellant’s App. Vol. XXI p. 150-51 (emphases added). In other words, the

       trial court reserved the issue of the actual amount of damages—which would

       include each Asset only once—to be determined following an accounting and a

       hearing. It is not at all uncommon to bifurcate the issue of liability from the

       issue of damages, and we see no problem with the trial court’s decision to

       handle this case in that way. Indeed, it seems entirely prudent given the fact

       that the accounting had not yet been made at the time the jury considered

       liability; therefore, neither the amount that needed to be restored to the Trust

       nor the amount, if any, that Linda will have to pay out of pocket could have

       been determined at that time.


[64]   In reviewing the verdict forms and the trial court’s orders, it is apparent that

       David is correct that there is no risk of duplicative or excessive recovery: “the

       recovery under the judgment is explicit: each subject account, regardless of how

       many of theories of liability under which it must be returned to the Trust, will

       (and can) be returned only once, and [Linda] is personally liable for making

       those accounts whole (plus interest and costs) to the extent she depleted them in

       amounts lower than the respective dates on which she diverted them.” David’s

       Br. p. 42.


[65]   On the verdict forms, the trial court had written in an approximate amount

       contained in each account. That decision led to some confusion, which the trial

       court seemed to realize. Therefore, it was later made clear in an amended order
       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020         Page 32 of 33
       that the actual amount owed by Linda would be determined following an

       accounting and a damages hearing. Under these circumstances, we find no

       reversible error on this basis.22


[66]   To the extent that Linda argues that the jury verdict is excessive, we can only

       find that this argument is premature. The trial court has reserved adjudication

       of the specific recoverable amounts for the hearing on Linda’s accounting; that

       hearing has been stayed pending this appeal. We cannot consider whether any

       error has occurred because the trial court has not yet exercised its discretion in

       ruling on Linda’s arguments regarding the amounts owed.23


[67]   Linda filed a motion for guidance with this Court, which we granted in part

       with respect to the transcript. She also asked that she be reimbursed for the fee

       she paid the court reporter for the transcript preparation. We remand this issue

       to the trial court, to be considered as part of the further proceedings below.


[68]   The judgment of the trial court is affirmed in part, reversed in part with respect

       to the Vanguard IRA, and remanded for further proceedings.


       May, J., and Vaidik, J., concur.




       22
          Linda briefly argues that the evidence does not support the jury’s award regarding the Nicholas Fund
       based on testamentary capacity. Even if that were true, given the fact that the jury found that this asset needs
       to be returned to the Trust under multiple theories of liability, whether or not there is evidence supporting
       this particular finding is of no consequence to the ultimate resolution.
       23
          To the extent that Linda points out that she has already disclaimed the Vanguard TOD account, we note
       that this is for the trial court to evaluate following her accounting. Obviously, if she has already disclaimed
       this account and if it is now owned by David, Linda need take no further action regarding this Asset.

       Court of Appeals of Indiana | Opinion 19A-CT-1062 | July 28, 2020                                  Page 33 of 33